Citation Nr: 1314890	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  07-33 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon
 
 
THE ISSUE
 
1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for an acquired psychiatric disorder , to include posttraumatic stress disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United States
 
 
WITNESS AT HEARING ON APPEAL
 
Dr. R.S.
 
 
 
ATTORNEY FOR THE BOARD
 
N. Holtz, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty in the United States Army from August to October 1989, and in the United States Navy from December 1989 to December 1993.  Following his separation from active service he was a member of the Oregon Army National Guard.
 
This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington, which determined that new and material evidence had not been received to reopen the claim.  The Portland, Oregon RO certified the case to the Board.  The statement of the case was issued by the Portland RO, and it notes that a decision review officer determined new and material evidence was received, but then the claim was denied on the merits.
 
In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals of Veterans Claims (Court), held that VA erred in not considering the scope of the Veteran's claim for service connection for PTSD to include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In the instant case, the Veteran was denied service connection for PTSD in April 2005, but the record also includes other psychiatric diagnoses, such as depression.  In light of Clemons, the remanded issue has been restyled to encompass any diagnosed acquired psychiatric disorder, to include PTSD.
 
A Travel Board hearing convened in February 2010 before the undersigned Veterans Law Judge.  The Veteran did not attend, however, a representative and evaluating psychologist were in attendance.  A transcript of the hearing testimony is associated with the claims file. 
 
The Board remanded the Veteran's appeal in June 2010 to provide appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA).  
 
The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.  In a July 2002 rating decision, VA denied entitlement to service connection for PTSD. 
 
2.  Evidence associated with the record since the July 2002 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of entitlement to service connection for PTSD.
 
 
CONCLUSION OF LAW
 
1.  The July 2002 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156 (2012).
 
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
VA's Duties to Notify and Assist
 
The evidence currently of record is sufficient to reopen the claim of entitlement to service connection for PTSD.  As the Board is reopening the claim, and remanding the broader issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, for further development, there is no need to address at this time VA's compliance with 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2012) or 38 C.F.R. § 3.159 (2012).
 
New and Material Claim
 
The Veteran's original claim of entitlement to service connection for PTSD was denied in July 2002.  The Veteran did not appeal, and that decision is final.  38 C.F.R. § 20.1103.
 
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 
 
To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).
 
The Veteran is seeking to reopen a claim for service connection.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
In order to establish entitlement to service connection for PTSD, the Veteran must show: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2012) (referencing the standards of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  
 
In July 2002, the Veteran's claim for service connection was denied based on a finding that there was insufficient evidence to verify the assertion that he was a victim of sexual trauma while on active duty.  Thus, new and material evidence must be presented to corroborate the Veteran's claimed in-service stressor.
 
During the course of the present appeal, the Veteran presented evidence in the form of testimony and an opinion from Dr. R.S., an evaluating psychologist, indicating that the Veteran's delay in reporting the in-service rape was consistent with the psychological effects of such an event.  Dr. R.S. stressed that he found the Veteran's accounts of the sexual assault to be consistent and credible throughout his treatment, and relied on his expertise to provide his opinion that the sexual assault occurred as described by the appellant.  Notably, records from mental health providers are the type of evidence that has been delineated as corroborating evidence for claimed in-service sexual assaults.  See 38 C.F.R. § 3.304(f)(5).  
 
Without addressing the credibility and probative value of Dr. R.S.'s opinion, the Board finds that this evidence is "new," in that it did not exist at the time of the July 2002 rating decision that denied service connection.  Dr. R.S.'s opinion is also "material," in that it arguably helps corroborate the Veteran's allegations and suggests that the in-service sexual trauma may have occurred.  38 C.F.R. §§ 3.156, 3.304(f). 
 
Other evidence meeting the criteria for new and material evidence included a statement from the Veteran's wife about their historical conversations on the subject and the results of a May 2010 polygraph examination.  Id.
 
Therefore, having found that the Veteran has presented new and material evidence, the claim of entitlement to service connection for PTSD is reopened.  38 C.F.R. § 3.156.  As addressed in the remand below, however, further development is warranted prior to adjudicating the merits of the claim.  
 
 
ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.
 
 
REMAND
 
The claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, must be remanded for compliance with the Board's June 2010 remand orders, and for further development.  In the June 2010 remand, the Board instructed the RO/AMC to provide notice under Patton v. West, 12 Vet. App. 272, 278 (1999) concerning the special evidentiary procedures for PTSD claims based on personal assault, as described in 38 C.F.R. § 3.304(f).  Despite ample evidence in the claims file that the Veteran was incarcerated at the time of the remand, the Appeals Management Center sent the Patton-compliant notice to the Veteran's home address, rather than to his prison address.  The failure to send the notice to the Veteran's present, i.e., his prison address was a failure to comply with the Board's remand orders.  New notice must be sent to the Veteran at his present location to enable him to participate fully in the appeals process prior to the adjudication of his claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
 
Potentially pertinent to the Veteran's claim are the circumstances surrounding his May 1991 testing for sexually transmitted diseases (STDs).  Briefly, the Veteran married his first wife in March 1991.  At that time, she was serving on active duty in the United States Marine Corps but was stationed in Hawaii, where the Veteran asserts she returned following the marriage.  In March 1991, the Veteran obtained a premarital STD test; evidence of that testing is included in the service treatment records.  
 
As pertinent to this claim, the appellant asserts that he was raped by three men in the spring of 1991, while his wife was in Hawaii.  He denies informing anyone of the rape at that time.  Notably, in May 1991, he sought additional testing for STDs, asserting to the medical provider that his wife informed him that she had exposed him to a venereal disease.  Notwithstanding what he said in-service to treatment providers, the Veteran now claims that the true reason for the additional testing in May 1992 was the alleged rape.  The Veteran's personnel file indicates that his wife separated from the United States Marine Corps in June 1991, which coincides with the time he claims she returned to California, where he was stationed, from Hawaii.  
 
Testing for STDs is specifically referenced by 38 C.F.R. § 3.304(f)(5) as corroborating evidence for in-service assaults.  
 
As reflected in the contemporaneously prepared service treatment records, the Veteran provided a reasonable purpose for the May 1991 testing at that time.  In light of his current assertions, however, the  Board finds that additional evidence is necessary to determine whether he actually had an ulterior motive for the testing.  Specifically, if the Veteran's first spouse was actually being treated for an STD in 1991 that would buttress the validity of the service medical record prepared at that time.  If, however, the Veteran's first spouse was not being treated for an STD in 1991, then that fact would arguably buttress the veracity of the claimed in-service rape.  

Accordingly, after securing the consent of BOTH the Veteran and his first spouse, the Board requests that the National Personnel Records Center or an appropriate VA official, conduct a review of his first spouse's service medical records to determine whether she was or was not being treated for a STD in 1991.   The Board stresses that the only information necessary is a "yes" or "no" answer to the question of whether she sought treatment for an STD between January and June 1991.  Her treatment records should NOT be associated the Veteran's claims file.  The Veteran's first wife is identified by name and Social Security Number in the Veteran's service personnel records, which are included in the claims file. 
 
The appellant should note that, regardless of the RO's attempts to obtain his ex-wife's in-service treatment records, it would be in his interest to assist VA in obtaining her consent to release the records to VA.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Determine the Veteran's current address within the Oregon Department of Corrections, and send him, at his current address the notice required by 38 C.F.R. § 3.303(f)(5) (2012).  In accordance with that regulation the notice must particularly inform the Veteran that alternative evidence refers not to his personal recollections and assertions, but instead to evidence that independently helps to corroborate those recollections and assertions.
 
In the VCAA notice, the RO must also request that the Veteran consent to authorize VA to contact his ex-wife to secure her permission to review her service medical records to determine whether she sought treatment for an STD between January and June 1991.  Inform the Veteran that providing this consent is very important to his claim.
  
2.  If, and only if, the Veteran consents to permitting VA to contact his first wife, contact her and request that she provide a release for VA to conduct a review of her service treatment records to address this issue.  Inform the appellant's first wife that none of her service treatment records will be formally associated with the Veteran's claims file.  She should also be advised, however, that the appellant ultimately will know whether she consented to allow VA to review her service treatment records.
 
3.  If and only if the Veteran and his former spouse grant VA consent to conduct the action discussed above, appropriate personnel from either the National Personnel Records Center or VA must review the service medical records of his former spouse to determine whether or not she was treated for a STD sometime between January and May 1991.  All that is required from this review is either an affirmative or negative answer.  Any answer received must be associated with the Veteran's claims file.

4.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.
 
5.  Then review the Veteran's claim de novo in light of any additional evidence obtained.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


